Appellant renews complaint of the charge of the court wherein it instructed the jury that if they believed appellant took the property with intent to appropriate it to his own use and benefit, or to the use and benefit of any other person, etc., the latter clause being *Page 541 
the one objected to. This conviction was for robbery. This court has held that robbery and theft are closely related. The only distinguishing element being that of actual or threatened violence necessary to make out a robbery case. The statute in each case directs that the property must be taken with the intent to appropriate it to the use and benefit of the taker. In Stegall v. State, 32 Tex.Crim. Rep., 22 S.W. 146, we quoted with approval from Dignowitty's case, 17 Tex. 530, holding that the intent was sufficient if it showed intent to take the property for the benefit of the offender or another person. Substantially the same thing is held in Powers v. State, 69 Tex.Crim. Rep., 152 S.W. 909. We fail to find any error in the charge in this regard. The facts showed that appellant was one of a group which by assault and violence robbed the officers of the bank. We see no reason why the court might not properly tell the jury, in submitting the law of such case, that if they believe the accused took the property with the intent to appropriate it to his own use and benefit, or to the use and benefit of himself and others, that he would be guilty. It would be immaterial whether he intended to take it solely for his own use or for the use of himself and others. He would be as guilty in the one case as in the other.
The requirements of our statute and authorities regarding an application for continuance make necessary some sufficient statement as to the residence of the absent witness or his whereabouts with such reasonable certainty as that the court may know that to grant the application will result in some substantial benefit to the accused, and that there is some reasonable certainty of procuring the absent witness. We have again considered appellant's application and are but confirmed in our belief that the trial court committed no error in overruling same.
The motion for rehearing will be overruled.
Overruled.